Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 & 14-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Painter’s Products, LLC (https://web.archive.org/web/20040104113350/http:/www.paintier.com/index.html)in view of Crane (U.S. Patent Number 2,463,749).
Referring to claims 1 & 16, Painter Products, LLC discloses a paint set comprising a plurality of paint vessels respectively filled with chromatic color paints each having a hue (carrousel in pictures), the paint vessels being arranged circularly in a storage case (carrousel in pictures), and paint vessels filled with achromatic color paints (It is also known that if you look up or search on the Internet the different type of Brand Name paints listed, for example, Anita's 2.0 oz paint you will see 11001 White/Blanc/Blanco 2 oz bottle); with each paint vessel comprising a lid and a vessel body (pictures), and respectively configured to be taken out separately (miniature and figure painting picture), wherein a vessel body is formed of a transparent or semi-transparent resin (pictures) and the hue of the paint filled into the vessel is perceived through one of an Painter Products, LLC does not explicitly disclose moving the paint vessels to form a plurality of hue circles and paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the paint vessels to form a plurality of hue circles, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Painter Products, LLC does not explicitly disclose paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints.  However, Crane teaches paint vessels that can hold achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints (column 3 lines 45-18, column 4 lines 62-67 & 2d).  Crane further teaches in order to provide a palette color pans are arranged that color harmony readily follows in the use of the paints in order (column 1 lines 30-33) and colors arranged in a clockwise direction as seen in Fig. 1, beginning at the back center or top of the color paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to have all colors displayed.  It is further obvious that the paint forms a hue circle.  Therefore, since the paints can be moved via the figures in Paintier.  It is also obvious that the colors can be moved/arranged in a manner to form a hue circle using the method Crane in order to have the colors in the proper place of the color wheel. 
Referring to claim 2, Painter’s Products, LLC discloses the paint set according to claim 1.  Painter’s Products, LLC does not disclose wherein the hue circle is a hue circle of a Munsell color system (page 3 lines 55-72) or a hue circle of the Chamber of Commerce & Industry Color Coordination Chart (CCIC) color system.  However, Crane teaches wherein the hue circle is a hue circle of a Munsell color system (page 3 lines 55-72) or a hue circle of the Chamber of Commerce & Industry Color Coordination Chart (CCIC) color system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the hue circle is a hue circle of a Munsell color system or a hue circle of the Chamber of Commerce & Industry Color Coordination Chart (CCIC) color system, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to specify colors based on three color dimensions.
Referring to claim 3, Painter’s Products, LLC discloses the paint set according to claim 1.  Painter’s Products, LLC does not disclose wherein the hue circle is a hue circle of a practical color co-ordinate system (PCCS), a hue circle of a natural color system (NCS), or an Ostwald hue circle.  However, Crane discloses wherein the hue circle is a hue circle of a practical color co-ordinate system (PCCS) (page 3 lines 55-72), a hue circle of a natural color system (NCS) (page 3 lines 55-72), or an Ostwald hue circle (page 3 lines 55-72).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the hue circle is a hue circle of a practical color co-ordinate system (PCCS), a hue circle of a natural color system (NCS), or an Ostwald hue circle, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to specify color dimensions.Referring to claim 4, Painter’s Products, LLC discloses the paint set according to claim 1.  Painter’s Products, LLC does not disclose wherein the number of colors of the plurality of chromatic color paints is 10, 12, 20, or 24.  However, Crane discloses wherein the number of colors of the plurality of chromatic color paints is 10, 12, 20, or 24 (Fig. 1 & the associated text).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the number of colors of the plurality of chromatic color paints is 10, 12, 20, or 24, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to display the needed chromatic colors.
Referring to claim 5, Painter’s Products, LLC/Crane discloses the paint set according to claim 1.  Painter’s Products, LLC/Crane does not explicitly state wherein paint vessels respectively filled with chromatic color paints are arranged adjacent to each other without any space therebetween.  However, Painter’s Products disclose that it is shown that the colors can be moved off the carrousel (model trains, planes, boats, and cars 
Referring to claim 15, Crane discloses wherein the color of the achromatic paint is white and/or black (page 3 lines 45-48).
Referring to claims 17 & 20-23, Painter’s Products, LLC discloses a paint set comprising a plurality of paint vessels respectively filled with chromatic color paints each having a hue (carrousel in pictures), the paint vessels being arranged circularly in a storage case (carrousel in pictures), with each paint vessel comprising a lid and a vessel body (carrousel in pictures), and respectively configured to be taken out separately (miniature and figure painting picture), such that the vessel body formed of a transparent or semi-transparent resin (pictures) and the hue of the paint filled into the vessel is perceived through one of an appearance of the vessel body (pictures) and a color label indicating the hue of the paint filled into the vessel that is applied on the vessel body (for example, Anita’s color brand has a name label on the bottle and it is seen that the bottles have labels with the color name); wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case (see pictures of the empty carrousel).  It is shown that the colors can be moved off the carrousel (model trains, planes, boats, and cars picture and the miniature and figure painting).  Painter Products, LLC does not explicitly disclose moving the paint vessels to form a plurality of hue circles.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the paint vessels to form a plurality of hue circles, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Crane further teaches paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to have all colors displayed.  It is further obvious that the paint forms a hue circle.  Therefore, since the paints can be moved via the figures in Paintier.  It is also obvious that the colors can be moved/arranged in a manner to form a hue circle using the method Crane in order to have the colors in the proper place of the color wheel. 
Referring to claim 17, Painter’s Products, LLC discloses a paint set comprising a plurality of paint vessels respectively filled with chromatic color paints each having a hue (carrousel in pictures), the paint vessels being arranged circularly in a storage case (carrousel in pictures), with each paint vessel comprising a lid and a vessel body (carrousel in pictures), and respectively configured to be taken out separately (miniature and figure painting picture), such that the vessel body formed of a transparent or semi-transparent resin (pictures) and the hue of the paint filled into the vessel is perceived through one of an appearance of the vessel body (pictures) and a color label indicating the hue of the paint filled into the vessel that is applied on the vessel body (for example, Anita’s color brand has a name label on the bottle and it is seen that the bottles have labels which the color name).  It is shown that the colors can be moved off the carrousel Painter Products, LLC does not explicitly disclose wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case (see pictures of the empty carrousel) and moving the paint vessels to form a plurality of hue circles.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the paint vessels to form a plurality of hue circles, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Instead, Painter Products, LLC indicates wherein each vessel body is close to each other.
At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to have disclose wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case because Applicant has not disclosed that having disclose wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Painter Products LLC’s system, and applicant's invention, to perform equally well with either wherein each vessel body is close to each other taught by Paintier Products, LLC or the claimed disclose wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case because both designs would perform the same function of holding the paint and allowing the paint to be close together.

Crane further teaches in order to provide a palette color pans are arranged that color harmony readily follows in the use of the paints in order (column 1 lines 30-33) and colors arranged in a clockwise direction as seen in Fig. 1, beginning at the back center or top of the color wheel and holds extra desired commercial colors (column 3 lines 55-72).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to have all colors displayed.  It is further obvious that the paint forms a hue circle.  Therefore, since the paints can be moved via the figures in Paintier.  It is also obvious that the colors can be moved/arranged in a manner to form a hue circle using the method Crane in order to have the colors in the proper place of the color wheel. 
Referring to claim 18, Painter Products, LLC discloses a paint set comprising two or more storage cases arranged in a multi-stage (carrousel in pictures – each layer on the carrousel is considered a storage case), each storage case comprising a plurality of paint vessels respectively filled with chromatic color paints each having a hue (carrousel in pictures), the paint vessels being arranged circularly in a storage case (carrousel in pictures), with each paint vessel comprising a lid and a vessel body (pictures), and respectively configured to be taken out separately (miniature and figure painting Painter Products, LLC does not explicitly disclose moving the paint vessels to form a plurality of hue circles and paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the paint vessels to form a plurality of hue circles, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Painter Products, LLC does not explicitly disclose paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints.  However, Crane teaches paint vessels that can hold achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints (column 3 lines 45-18, column 4 lines 62-67 & 2d).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints, as disclosed by paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to have all colors displayed.  It is further obvious that the paint forms a hue circle.  Therefore, since the paints can be moved via the figures in Paintier.  It is also obvious that the colors can be moved/arranged in a manner to form a hue circle using the method Crane in order to have the colors in the proper place of the color wheel. 
Referring to claim 19, Painter Products, LLC discloses a paint set comprising two or more layers arranged in a multi-stage (carrousel in pictures), each layer comprising a plurality of paint vessels respectively filled with chromatic color paints each having a hue (carrousel in pictures), the paint vessels being arranged circularly in a storage case (carrousel in pictures), with each paint vessel comprising a lid and a vessel body (pictures), and respectively configured to be taken out separately (miniature and figure painting picture), wherein a vessel body is formed of a transparent or semi-transparent resin (pictures) and the hue of the paint filled into the vessel is perceived through one of an appearance of the vessel body (pictures), and a color label indicating the hue of the paint filled into the vessel that is applied on the vessel body (for example, Anita’s color Painter Products, LLC does not explicitly disclose moving the paint vessels to form a plurality of hue circles and paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the paint vessels to form a plurality of hue circles, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Painter Products, LLC does not explicitly disclose paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints.  However, Crane teaches paint vessels that can hold achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints (column 3 lines 45-18, column 4 lines 62-67 & 2d).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to have all colors displayed.  Crane further teaches in order to provide a palette color pans are arranged that color harmony readily follows in the use of the paints in order (column 1 lines 30-33) and colors arranged in a clockwise direction as seen in Fig. 1, beginning at the back center paint vessels filled with achromatic color paints being arranged in a different position than the paint vessels filled with the chromatic color paints, as disclosed by Crane, incorporated into Painter’s Products, LLC in order to have all colors displayed.  It is further obvious that the paint forms a hue circle.  Therefore, since the paints can be moved via the figures in Paintier.  It is also obvious that the colors can be moved/arranged in a manner to form a hue circle using the method Crane in order to have the colors in the proper place of the color wheel. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paintier Products, LLC/Crane in view of Wilcox et al. (WO 90/07431).
Another manner to view this claim:  Referring to claim 5, Painter’s Products, LLC/Crane discloses the paint set according to claim 1.  Painter’s Products, LLC/Crane does not explicitly state wherein paint vessels respectively filled with chromatic color paints are arranged adjacent to each other without any space therebetween.  However, Painter’s Products disclose that it is shown that the colors can be moved off the carrousel (model trains, planes, boats, and cars picture and the miniature and figure painting).  It is obvious that if the colors can be moved off the carousel and then they can be put on (see pictures) in the manner chosen by the user.  Wilcox et al. also teaches that the designated areas or in adjacent relationship, adjacent pair of designated areas and adjacent designated areas of adjacent pairs (abstract and Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein paint vessels respectively filled with chromatic color paints are arranged .  
Claims 6 & 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paintier Products, LLC/Crane and further in view of Li Jianzhong (CN2734522 Y).
Referring to claim 6, Paintier Products, LLC/Crane discloses the paint set according to claim 1 and wherein the paint vessels each comprise a lid and a vessel body and has been filled with a paint (carrousel pictures).  Paintier Products, LLC/Crane does not disclose wherein the paint vessels each comprise a lid and a vessel body and has been filled with a paint and the vessel body comprises a pair of surfaces formed in a wedge shape from an upper part of an opening engaged with the lid toward a bottom and a pair of rectangular side surfaces that connect the wedge-shaped surfaces.   However, Jianzhong teaches the vessel body comprises a pair of surfaces formed in a wedge shape from an upper part of an opening engaged with the lid toward a bottom and a pair of rectangular side surfaces that connect the wedge-shaped surfaces (abstract, storage case 8, lid 9, page 1 third paragraph to page 2 last paragraph and Figs. 1-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the paint vessels each comprise a lid and a vessel body and has been filled with a paint and the vessel body comprises a pair of surfaces formed in a wedge shape from an upper part of an opening engaged with the lid toward a bottom and a pair of rectangular side surfaces that connect the wedge-shaped surfaces, as 
Referring to claim 9, Paintier Products, LLC/Crane discloses the paint set according to claim 1 and wherein the paint vessels each comprise a lid and a vessel body that has been filled with a paint (carrousel pictures).  Paintier Products, LLC/Crane does not disclose wherein the paint vessels each comprise a lid and a vessel body that has been filled with a paint and the vessel body comprises a pair of surfaces in a trapezoidal shape that widen from an upper part of an opening engaged with the lid toward the a bottom and a pair of edge-shaped side surfaces that is formed from the upper part of the opening toward the bottom and connects the trapezoidal surfaces.  .
Claims 7, 8 & 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paintier Products, LLC/Crane/Jianzhong.
Referring to claims 7 & 8, Paintier Products, LLC/Crane/Jianzhong discloses the claimed invention except for wherein the  paint vessels are arranged so that one of a  pair of wedge-shaped surfaces in the vessel body/laces upward relative to the storage case (claim 7) and wherein the paint vessels are arranged so that the lid faces outward in the circle (claim 8) and wherein the paint vessels are arranged in the storage case so that a surface, in the vessel body, that faces upward relative to the storage case is flat (claim 12).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the paint vessels are arranged so that one of a  pair of wedge-shaped surfaces in the vessel body/laces upward relative to the storage case (claim 7) and wherein the paint vessels are arranged so that the lid faces outward in the circle (claim 8) and wherein the paint vessels are arranged in the storage case so that a surface, in the vessel body, that faces upward relative to the storage case is flat (claim 12), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Referring to claims 10 & 11, Paintier Products, LLC/Crane/Jianzhong discloses the claimed invention except for wherein the paint vessels are arranged so that one of a pair of trapezoidal surfaces in the vessel body faces upward relative to the storage case (claim 10) and wherein the chromatic color paint vessels are arranged so that the lid faces inward in the circle (claim 11).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the- paint vessels are arranged so that one of a pair of trapezoidal surfaces in the vessel body In re Japikse, 86 USPQ 70.
Claims 17 & 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paintier Products, LLC in view of Grumbacher (U.S. Patent Number 1,805,520).
Referring to claims 17 & 20-23, Painter’s Products, LLC discloses a paint set comprising a plurality of paint vessels respectively filled with chromatic color paints each having a hue (carrousel in pictures), the paint vessels being arranged circularly in a storage case (carrousel in pictures), with each paint vessel comprising a lid and a vessel body (carrousel in pictures), and respectively configured to be taken out separately (miniature and figure painting picture), such that the vessel body formed of a transparent or semi-transparent resin (pictures) and the hue of the paint filled into the vessel is perceived through one of an appearance of the vessel body (pictures) and a color label indicating the hue of the paint filled into the vessel that is applied on the vessel body (for example, Anita’s color brand has a name label on the bottle and it is seen that the bottles have labels which the color name).   It is shown that the colors can be moved off the carrousel (model trains, planes, boats, and cars picture and the miniature and figure painting).  Painter Products, LLC does not explicitly disclose moving the paint vessels to form a plurality of hue circles.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the paint vessels to form a plurality of hue circles, since it has been held that rearranging parts of an invention In re Japikse, 86 USPQ 70.  Further, Painter’s Products, LLC does not disclose wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case.  However, Grumbacher teaches wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case (Fig. 1 & the associated text).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case, as disclosed by Grumbacher, incorporated into Painter’s Products, LLC in order to have the colors close together and easily accessible.  Further, Grumbacher teaches that the color arrangement of the chart of Fig.1 is associated with an actual paint holder or box or actual paint pellets which are arranged in what we know as a hue circle/color wheel (page 2 line 40 – line 70).  It is further obvious that the paint forms a hue circle.  Therefore, since the paints can be moved via the figures in Paintier.  It is also obvious that the colors can be moved/arranged in a manner to form a hue circle using the method Grumbacher in order to have the colors in the proper place of the color wheel. 
Claims 17 & 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paintier Products, LLC in view of Wilcox et al. (WO 90/07431).
Referring to claims 17 & 20-23, Painter’s Products, LLC discloses a paint set comprising a plurality of paint vessels respectively filled with chromatic color paints each having a hue (carrousel in pictures), the paint vessels being arranged circularly in a storage case (carrousel in pictures), with each paint vessel comprising a lid and a vessel body (carrousel in pictures), and respectively configured to be taken out separately (miniature   Painter Products, LLC does not explicitly disclose moving the paint vessels to form a plurality of hue circles.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the paint vessels to form a plurality of hue circles, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, Painter’s Products, LLC does not disclose wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case.  However, Wilcox et al. teaches wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case (Fig. 1 & the associated text, abstract: adjacent pair of designated areas, designated areas A,B,C in an adjacent relationship).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein each vessel body is in direct contact with each respectively adjacent vessel body, and faces upward relative to the storage case, as disclosed by Wilcox et al., incorporated into Painter’s Products, LLC in order to have the colors close together and easily accessible.  It is further obvious that the paint forms a hue circle.  Therefore, since the paints can be moved via the figures in .  
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Referring to claim 24, wherein the paint vessels are shaped such that they are capable of being removably arranged in an annular three-dimensional arrangement.
Response to Arguments
Applicant’s arguments, see amended claim 24, filed 4/7/2021, with respect to 35 USC 112, second paragraph have been fully considered and are persuasive.  The rejection of claim 24 has been withdrawn. 
Applicant's arguments filed 8/6/2020 have been fully considered but they are not persuasive.  The applicant states that Paintier’s Products, LLC does not disclose or suggest a paint in which a combination of separately movable paint vessels function as a three-dimensional color sample, as recited in each of the claims 1, 16, 17, 18 & 19.  The Examiner has added further information and explanation for where this limitation can be found and interpreted.  See a combination of the vessels function as a three-dimensional color sample (bottle(s) and the vessels on the carrousel are hemispheres and by standard definition a hemisphere is defined as a three-dimensional shape).  Further, when I read and look up the term “three-dimensional” is something having or .
 Next the applicant argues that Claims 17 and 20-23 are each additionally patentable due to their recitation that each vessel body is in direct contact with each respectively adjacent vessel body. The USPTO acknowledged that none of the references discloses or suggests this feature. The applicant respectfully notes that the USPTO has not addressed the claimed feature, which is that each vessel body is in direct contact with each respectively adjacent vessel body.  In this case, the Examiner is taking the broadest reasonable interpretation of direct contact.  The paint bottles and spaces on the carousel are in direct contact with each other each space and bottle and spaces are in physical contact with the other.   All other Remarks remaining to the other claims have been addressed by the above response.  Therefore, the rejections are still upheld by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
/KESHA FRISBY/Primary Examiner, Art Unit 3715